DETAILED ACTION
This action is in response to the amendments filed 10/01/2021.
Claims 1-18 are examined.
Claims 1-4, 11, 13-16, and 18 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

112 Rejection
These rejections are withdrawn.

103 Rejection
These rejections are withdrawn. The claims are reevaluated in light of the amendments.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites “in conjunction with traveling…. even when not traveling” appears to be a convoluted way to disclose a limitation that is not limiting. Appropriate correction is recommended.
	
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110153169 (“Peterson”) in further view of US 20140212846 (“Miller).

 	As per claim 1 Peterson discloses a work vehicle comprising:
a traveling body [Fig. 1];
an articulating body mounted on the traveling body;
an object detector configured to detect a predetermined object around the work vehicle [¶ 6 detection of an object, Fig. 6];
a hardware processor configured to restrict a motion of the shovel in response to detection by the object detector [¶ 6 prevent implement motion]; and
to execute a cancellation of restricting the motion [¶ 6 override switch],
wherein a person around the work vehicle (the user in the cab) is alerted at a time of the cancellation [¶ 37 operator has to push both an override button and boom motion input (for overriding the alarm function)].
 	Peterson is not explicit to a shovel (vehicle), with a turning body mounted on a traveling body, and a alerting a person around the shovel.
Miller discloses a shovel vehicle, with a turning body mounted on a traveling body [Fig. 1], and  alerting a person around the shovel (vehicle) [¶ 1 alarm system, ¶ 182 alert warning to ensure bystanders are clear of area, ¶ 202 warning circuit, Fig. 1.50,52].
	It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use. 

As per claim 2 Peterson discloses further comprising: a switch installed in a cab and configured to be manually operated to output a command, wherein the hardware processor is configured to execute the cancellation in response to the command from the switch [¶ 6 override switch, ¶ 16 switch is in cabin].
As per claim 3 Peterson discloses further wherein switch is a switch exclusive for the cancellation or a switch normally used for a purpose other than the cancellation [¶ 37 located in the cabin].
As per claim 4 Peterson discloses further wherein the hardware processor is configured to automatically execute the cancellation when an object that has been around the shovel is away from the shovel [¶ 6 alarm is no longer present when no longer in proximity to object].
As per claim 5 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted
simultaneously with the cancellation, or the cancellation is executed after the person around the shovel is alerted [¶ 7 time delay (cancellation) ceases the alarm (person knows alerted it is safe when alarm goes off)].

As per claim 6 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using at least one of light, sound, display, and vibration, when the cancellation is executed [¶ 6 audio and/or visual alarm… activated for either coupling or decoupling modes (further it would be understood if an alarm/light would be turned off, the restriction mode is no longer active and a person around the equipment would understand that as notification that the system is no longer restricted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 7 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a notifying part attached to the turning body or a cab, when the cancellation is executed [¶ 32 alarm could be located on, or built into… excavator].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 8 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a notifying part around the shovel, when the cancellation is executed [¶ 28 comprises audio warning, ¶ 32-33 visual alarm].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 9 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a part configured to turn on or blink a display or a light visible to the person around the shovel, when the cancellation is executed [¶ 37 enable visual check, ¶ 80 visual display unit, ¶ 82 confirmation of completion].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 10 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a sound generating part configured to generate a sound audible to the person around the shovel, when the cancellation is executed [¶  32 audio alarm, ¶ 37 alarm for warning bystanders, ¶ 82 completion button (cancellation of warnings/restrictions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working 
As per claim 11 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a vibration perceptible to the person around the shovel, when the cancellation is executed [¶ 32 audio… having a loudness in excess of 60db (loud sounds are understood to cause perceptible vibrations), ¶ 65 device connected to a buzzer to provide warnings, ¶ 82 device has completion button (cancellation), ¶ 165 device… removable, ¶ 166 device can incorporate an internal buzzer].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 12 Peterson is silent to however Miller discloses further wherein the person around the shovel is alerted using a portable device possessed by the person around the shovel or a loudspeaker, a display panel or a lighting apparatus installed in a work site [¶ 32 audio alarm, ¶ 33 flashing light, ¶ 37 warnings for bystanders].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 13 Peterson discloses further wherein the switch is connected to the hardware processor for cancelling (override)[¶ 6, Fig. 3] however Miller discloses further the hardware processor is connected to a notifying part configured to alert the person around the [¶ 35 warning control system (canceling part and notifying part)… attached to control box (notification is made by signal lights/alarm being turned off when movement restrictions/ dangerous situations is over), ¶ 75 device is integrated with excavator ECU].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working vehicle warning system to warn the surrounding environments for potential hazards involving the working vehicle area to increase safety of the work environment when a work vehicle is in use.
As per claim 14 Peterson is not explicit to however Miller discloses further wherein the switch is connected to a notifying part configured to alert the person around the shovel at the time of the cancellation and to the hardware processor, the hardware processor is configured to execute the cancellation in response to a signal from the canceling part, and the notifying part is configured to alert the person around the shovel in response to a command from the switch [¶ 35 warning control system (canceling part and notifying part)… attached to control box (notification is made by signal lights/alarm being turned off when movement restrictions/ dangerous situations is over, persons around the shovel would be alerted to the situation by seeing flashing danger lights off or hearing the warning alarm turn off), ¶ 75 device is integrated with excavator ECU].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Miller for using a working .

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110153169 (“Peterson”) in further view of JP 2002-227252 translation (“Uno”).

As per claim 15 Peterson discloses a working vehicle comprising:
a traveling body [Fig. 1];
an articulating body mounted on the traveling body [Fig. 1];
a surroundings alarm attached to the turning body [¶ 6 sensor to detect presence of object, provide an alarm status (alarm is triggered by surroundings of the vehicle)];
an interior alarm installed in the cab [¶ 35 warning message displayed, alarm in mutable];
a switch installed in the cab and configured to be operated to cancel alarming of the interior alarm [¶ 16 override switch in cabin]; and
a hardware processor configured to detect a person(ground object around the working vehicle [¶ 13 for detecting proximity of objects, ¶ 14 detect presence of ground objects],
wherein the hardware processor is configured to [Fig. 3]
start the alarming of the interior alarm in response to detecting the person (a person would be considered a ground object) around the working vehicle [¶ 13 for detecting proximity of objects, ¶ 14 detect presence of ground objects, ¶ 15 alarm status depends on detection], and

Peterson is not explicit to a shovel, a turning body turnably mounted, a cab mounted on the turning body, and a surroundings alarm that is activated by turning off an interior alarm.
Uno discloses a shovel with a turning body cab on body [Fig. 1-2] with a surrounding alarm (exterior alarm) [¶ 4 alarm to alert surrounding workers], with a switch for canceling one alarm while simultaneously activating the surrounding alarm [¶ 5 switching means for automatically switching between the first warning means and second warning means].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Uno for purposes of using vehicle safety system for alerting surrounding vehicle area of active vehicle work for increasing safety of parties in proximity of working vehicle by alerting active vehicle motion intentions.
As per claim 16 Peterson discloses further wherein the hardware processor is configured to activate at least one of an audio output device that outputs an audio in conjunction with a safety system even when the working vehicle is not traveling when canceling the alarming of the interior alarm [¶ 6 alarm, ¶ 35 visual alarm, audible alarm ( can be muted or not)].
Uno discloses further a shovel with at least one of during traveling, a work light and a rotating light that is controlled by switch [¶ 4 alarm buzzer and or working light].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Peterson with the teachings of Uno for purposes of using vehicle safety system for alerting surrounding vehicle area of active vehicle work for increasing safety of parties in proximity of working vehicle by alerting active vehicle motion intentions.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110153169 (“Peterson”) in view of JP 2002-227252 translation (“Uno”) in further view of US 20140212846 (“Miller).

As per claim 17 Peterson in view of Uno is silent to however Miller discloses further wherein the person around the shovel is alerted using a portable device possessed by the person around the shovel or a loudspeaker, a display panel or a lighting apparatus installed in a work site [¶ 165 device preferably within cab or removable therefrom for external control].






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662